                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA


JAMES F. JUSTICE,                                )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )     NO. ______________
                                                 )
LEE UNIVERSITY,                                  )
                                                 )
       Defendant.                                )

                                   NOTICE OF REMOVAL

       Defendant Lee University, pursuant to 28 U.S.C. § 1441, submits this Notice of Removal,

removing the action currently pending in the Chancery Court of Bradley County, Tennessee. In

support of this Notice of Removal, Defendant states:

       1.      On September 19, 2018, a complaint was filed against Defendant in the Chancery

Court of Bradley County, Tennessee, entitled James F. Justice v. Lee University, Case No. 2018-

CV-312.

       2.      On January 15, 2019, a first amended complaint was filed and served, adding a

claim under the Americans with Disabilities Act of 1990. Attached hereto as Exhibit A are

copies of all process and pleadings heretofore filed in the state court action and served upon

Defendant.

       3.      Pursuant to 28 U.S.C. § 1446(b), Defendant has timely filed this Notice of

Removal.

       4.      This Notice of Removal is based upon 28 U.S.C. § 1441(c), which provides that

any civil action of which the district court has original jurisdiction founded on a claim or right




17409232v1
Case 1:19-cv-00021-TRM-CHS Document 1 Filed 01/24/19 Page 1 of 3 PageID #: 1
arising under the Constitution, treaties, or laws of the United States shall be removable to the

District Court of the United States.

       5.      This Court has original jurisdiction, herein, pursuant to 28 U.S.C. § 1331,

inasmuch as this is a civil action arising under the laws of the United States, i.e., the Americans

with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. Supplemental jurisdiction may be

exercised over the remaining state law claims pursuant to 28 U.S.C. § 1367(a).

       6.      A notice of removal is being filed simultaneously with the state court and

provided to all parties as required by 28 U.S.C. § 1446(d). A copy of such notice is attached as

Exhibit B.

       WHEREFORE, Defendant respectfully requests that the action now pending against it in

the Chancery Court of Bradley County, Tennessee, be removed to this Court pursuant to

28 U.S.C. § 1441, et seq.

                                                Respectfully submitted,

                                                MILLER & MARTIN PLLC


                                                By    s/ John R. Bode
                                                     John R. Bode (BPR No. 11415)
                                                     Megan B. Welton (BPR No. 34484)

                                                Suite 1200, Volunteer Building
                                                832 Georgia Avenue
                                                Chattanooga, TN 37402
                                                Phone: (423) 756-6600
                                                Fax: (423) 785-8480
                                                john.bode@millermartin.com
                                                megan.welton@millermartin.com

                                                Attorneys for Defendant




                                                2
17409232v1
Case 1:19-cv-00021-TRM-CHS Document 1 Filed 01/24/19 Page 2 of 3 PageID #: 2
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that an exact copy of this pleading has been served upon
counsel for all parties in this action by depositing a copy of the same in the U.S. Mail, with
sufficient postage affixed thereto to ensure delivery to the following:

       Joshua Ward, Esq.
       6400 Lee Highway, Suite 101
       Chattanooga, TN 37421

       This 24th day of January, 2019.

                                               By: s/ John R. Bode




                                               3
17409232v1
Case 1:19-cv-00021-TRM-CHS Document 1 Filed 01/24/19 Page 3 of 3 PageID #: 3
